In a consolidated action to recover damages for wrongful death and conscious pain and suffering, plaintiff appeals from an order of the Supreme Court, Kings County, dated January 13, 1977, which denied her motion for summary judgment. Order affirmed, with $50 costs and disbursements. The contention of the appellant that the credibility of witnesses may be weighed on a motion for summary judgment is not the *1023law. There are, in this automobile negligence case, disputed issues of fact which may not be determined on a motion for summary judgment. Titone, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.